DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 12/14/21, 10/22/21, 10/04/21, and 09/14/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Amendment
3.	As per Applicant’s instruction as filed on 11/02/21, claims 1, 11, and 19 have been amended, and claims 2-4, 6, 8-10, 12-14, 16, 18, and 20 have been canceled.

Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 07/21/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating previously cited prior art references.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 5, 7, 11, 15, 17, and 19 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Park et al (2019/0349591 A1) in view of Heo et al (2015/0350657 A1), Gu et al (2015/0381988 A1), and Filippov et al (2017/0034536 A1).
Regarding claim 1, Park et al discloses an image encoding method performed by an image encoding apparatus, the method comprising:
determining among one or more candidate mode sets/list, a candidate mode set in which an intra prediction mode of a current block is included, encoding candidate mode set selecting information for selecting the candidate mode set in which the intra prediction mode of the current block is included, and encoding, in case the candidate mode set in which the intra prediction mode of the current block is included comprises two or more candidate modes (DC mode, planar mode), candidate mode selecting information for selecting the intra prediction mode of the current block among the two or more candidate modes (page 14, see claim 9), 
wherein the one or more candidate mode sets comprises a first candidate mode set including M candidate modes, M being an integer equal to or greater than 1 (vertical mode, 1), a second candidate mode set including N candidate modes, N being an integer equal to or greater than 1 (DC mode, 1 or 3), and a third candidate mode set including remaining candidate modes (horizontal mode, 2; planar mode, 0) (Fig. 4; paras. [0011-0016], [0091-0094]),
an index value of an intra prediction mode of the left block adjacent to the current block and an index value of an intra prediction mode of the upper block adjacent to the current block, when/wherein the intra prediction mode of the left block (Mode A) and the intra prediction mode of the upper block (Mode B) are not equal (different) to each other (abs.; Fig. 7, 710-720; page 14, claim 9; paras. [0010], [0128-0131], [0135-0139], [0148]), 
wherein each of the index value (0) of the intra prediction mode of the left block (Mode A) and the index value (1) of the intra prediction mode of the upper block (Mode B) indicates one from among a DC mode (the index value, 1), a planar mode (the index value, 0), and a plurality of angular modes (Fig. 4, 420; Fig. 7, 710; paras. [0092], [0094], [0096-0097], [0139], [0148]), and
wherein the candidate mode including in the second candidate mode set can be derived based on a maximum value (a largest index value) and a minimum value (a small index value, 0) among the index value of the intra prediction mode of the left block (block A) adjacent to the current block and the index value of the intra prediction mode of the upper block (block B) adjacent to the current block (when the MPM candidate list is 2), when the intra prediction mode of the left block and the intra prediction mode of the upper block are not equal to each other,  
wherein, in response (according) to the index value of the intra prediction mode of the upper block (block B) adjacent to the current block being larger (the largest index value of the first MPM candidate list) than the index value of the intra prediction mode of the left block adjacent to the current block (block A), the maximum value (the largest index value of the final MPM candidate list) is the Index value of the intra prediction mode of the upper block (block B) adjacent to the current block and the minimum value (the small index value, 0 of the first MPM candidate list) is the index value of the intra prediction mode of the left block adjacent to the current block (Fig. 7; paras. [0105], [0128-0139]),
wherein the MPM candidate corresponding to block A may be determined to be a predetermined intra prediction mode other/different than the intra prediction mode of block A, and the MPM candidate corresponding to block B may be determined to be a predetermined intra prediction mode other/different than the intra prediction mode of block B (para. [0137]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above as taught by Park et al to simply reverse the above teachings/method so that,
wherein, in response to the index value of the intra prediction mode of the left block (block A) adjacent to the current block being larger (the largest index value of the first MPM candidate list) than the index value of the intra prediction mode of the upper block adjacent to the current block (block B), the maximum value (the largest index value) would be the index value of the intra prediction mode of the left block adjacent to the current block (block A) and the minimum value (the small index value, 0 of the final MPM candidate list) is the index value of the intra prediction mode of the upper block adjacent to the current block (block B) as a matter of an alternative embodiment and/or a design preference/choice, and since the MPM candidate corresponding to the block A may be determined to be a predetermined intra prediction mode other/different than the intra prediction mode of the block A, and the MPM candidate corresponding to the block B may be determined to be a predetermined intra prediction mode other/different than the intra prediction mode of the block B.
Park et al does not seem to particularly/explicitly disclose: 
wherein the candidate mode included in the second candidate mode set is derived by adding 1 or 2 to the maximum value or the minimum value, or derived by subtracting 1 or 2 from the maximum value or the minimum value;
However, Heo et al teaches a decoder comprising generating/deriving a candidate mode set/list of a current block on the basis of an intra prediction mode from the spatial neighboring block of the current block comprising acquiring disparity vector further comprising depth data that represent a minimum value and a maximum value for the current block in a view (para. [0067]), 
Wherein the candidate mode list defines a plurality of intra prediction modes available for the current block and list index value/information respectively corresponding to the plurality of intra-prediction modes, wherein the list index value/information specifies position of the plurality of intra-prediction modes sequentially arranged in the candidate mode list (paras. [0009-0010]).
wherein the intra prediction mode of the left block corresponding to a value, obtained by subtracting 1 from the value of the intra prediction mode of the left block, maybe allocated to the position corresponding to the candidate mode list index value/information 1, and an intra prediction mode of the left block corresponding to a value, obtained by adding 1 to the value of the intra prediction mode of the left block, maybe allocated to the position corresponding to the candidate mode list index value/information 2, in order to acquire a more accurate intra-prediction mode by generating a candidate mode list from an intra prediction mode of a neighboring block of the current block and improve coding efficiency of the intra prediction of the current block (abs.; Figs. 4-5, S440; paras. [0065-0067], [0060-0061], [0013-0014]).
Furthermore, as an additional support, Gu et al teaches device/method for reducing a computational load in high efficiency video coding comprising:
choosing an intra (prediction) coding mode with a minimum value, because in intra prediction coding mode, 35 times of RD cost computation process is performed to decide  the mode of a certain prediction block/unit, since one PU maybe coded with one of 35 intra-prediction modes containing DC, Planar, and 33 angular modes, in order to encode video at the lowest possible bitrate while maintaining a certain level of video quality (para. [0019]).

Moreover, as an additional support, Filippov et al teaches apparatus/method for pre-prediction filtering for use in block-prediction techniques comprising:
intra prediction coding modes, and 33 of them are angular prediction modes including diagonal, vertical, horizontal, and angular modes, wherein the angle of angular prediction modes depends on the index N/value of an angular mode, and this dependency is linear, i.e., a higher value of index mode N indicates a greater value of the prediction angle, wherein minimal and maximum angular mode indexes are denoted by Nmin (a minimum value of the index value) and Nmax (a maximum value of the index value), respectively, and in a particular case of the HEVC/H. 265 standard, Nmin = 2 (a minimum value) and Nmax = 34 (a maximum value), in order to improve prediction techniques, thereby reducing noise influence on the predicted samples of a block (paras. [0122], [0002]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image encoding/decoding method as taught by Park et al to incorporate/combine Heo et al, Gu et al, and Filippov et al’s teachings as above so that the candidate mode including in the second candidate mode set is derived based on the maximum value and the minimum value among the index value of the intra prediction mode of the left block adjacent to the current block and the index value the intra prediction mode of the upper block adjacent to the current block, when the intra prediction mode of the left block and the intra prediction mode of the upper block are not equal to each other, wherein the candidate mode included in the second candidate mode set is derived by adding 1 or 2 to the maximum value or the minimum value, or derived by subtracting 1 or 2 from the maximum value or the minimum value, as a matter of an alternative embodiment and/or a design preference/choice,
wherein, in response to the index value of the intra prediction mode of the upper block adjacent to the current block being larger than the index value of the intra prediction mode of the left block adjacent to the current block, the maximum value is the Index value of the intra prediction mode of the upper block adjacent to the current block and the minimum value is the index value of the intra prediction mode of the left block adjacent to the current block as a matter of an alternative embodiment and/or a design preference/choice, in order to acquire a more accurate intra-prediction mode by generating a candidate mode list from an intra prediction mode of a neighboring block of a current block and improve coding efficiency of the intra prediction of the current block, to improve prediction techniques, thereby reducing noise influence on the predicted samples of a block, and to encode video at the lowest possible bitrate while maintaining a certain level of video quality. 
Regarding claims 11 and 19, Park et al discloses a non-transitory computer readable storage medium comprising an encoded bitstream received by a decoding apparatus and the image decoding method performed by the image decoding apparatus, the method comprising:
decoding candidate mode set selecting information, selecting a candidate mode set based on the candidate mode selecting information, decoding, in case the selected candidate mode set comprises two or more candidate modes, candidate mode selecting information as an intra prediction mode of the current block, a candidate mode among one or more candidate modes included in the selected candidate mode set based on at least one among the selected candidate mode set and the candidate mode set selecting information, and wherein the candidate mode set selecting information is information for selecting, among one or more candidate mode sets, a candidate mode set to be used for deriving the intra prediction mode of the current block (pages 13-14, see claims 1 and 15),
wherein the one or more candidate mode sets comprises a first candidate mode set including M candidate modes, M being an integer equal to or greater than 1 (vertical mode, 1), a second candidate mode set including N candidate modes, N being an integer equal to or greater than 1 (DC mode, 1 or 3), and a third candidate mode set including remaining candidate modes (horizontal mode, 2; planar mode, 0) (Fig. 4; paras. [0011-0016], [0091-0094]),
wherein a candidate mode included in the second candidate mode set (DC mode) is derived based on an intra prediction mode of a left block adjacent to the current block and an intra prediction mode of an upper block adjacent to the current block, when/wherein the intra prediction mode of the left block (Mode A) and the intra prediction mode of the upper block (Mode B) are not equal to each other (Fig. 7, 710-720; page 14, claim 9; paras. [0010], [0128-0131], [0135-0139]), 
wherein each of the index value (0) of the intra prediction mode of the left block (Mode A) and the index value (1) of the intra prediction mode of the upper block (Mode B) indicates one from among a DC mode (the index value, 1), a planar mode (the index value, 0), and a plurality of angular modes (Fig. 4, 420; Fig. 7, 710; paras. [0092], [0094], [0096-0097], [0139], [0148]), 
wherein the candidate mode including in the second candidate mode set can be derived based on a maximum value (a largest index value) and a minimum value (a small index value, 0) among the index value of the intra prediction mode of the left block (block A) adjacent to the current block and the index value of the intra prediction mode of the upper block (block B) adjacent to the current block (when the MPM candidate list is 2), when the intra prediction mode of the left block and the intra prediction mode of the upper block are not equal to each other,  
wherein, in response (according) to the index value of the intra prediction mode of the upper block (block B) adjacent to the current block being larger (the largest index value of the first MPM candidate list) than the index value of the intra prediction mode of the left block adjacent to the current block (block A), the maximum value (the largest index value of the final MPM candidate list) is the Index value of the intra prediction mode of the upper block (block B) adjacent to the current block and the minimum value (the small index value, 0 of the first MPM candidate list) is the index value of the intra prediction mode of the left block adjacent to the current block (Fig. 7; paras. [0105], [0128-0139]), and
wherein the MPM candidate corresponding to block A may be determined to be a predetermined intra prediction mode other/different than the intra prediction mode of block A, and the MPM candidate corresponding to block B may be determined to be a predetermined intra prediction mode other/different than the intra prediction mode of block B (para. [0137]).
Park et al does not seem to particularly disclose: 
wherein the candidate mode included in the second candidate mode set is derived by adding 1 or 2 to the maximum value or the minimum value, or derived by subtracting 1 or 2 from the maximum value or the minimum value.
However, Heo et al teaches a decoder comprising generating/deriving a candidate mode set/list of a current block on the basis of an intra prediction mode from the spatial neighboring block of the current block comprising acquiring disparity vector further comprising depth data that represent a minimum value and a maximum value for the current block in a view, 
wherein the intra prediction mode of the left block corresponding to a value, obtained by subtracting 1 from the value of the intra prediction mode of the left block, maybe allocated to the position corresponding to the candidate mode list index information 1, and an intra prediction mode of the left block corresponding to a value, obtained by adding 1 to the value of the intra prediction mode of the left block, maybe allocated to the position corresponding to the candidate mode list index information 2, in order to acquire a more accurate intra-prediction mode by generating a candidate mode list from an intra prediction mode of a neighboring block of the current block and improve coding efficiency of the intra prediction of the current block (abs.; Figs. 4-5, S440; paras. [0065-0067], [0060-0061], [0013-0014]).
Furthermore, as an additional support, Gu et al teaches device/method for reducing a computational load in high efficiency video coding comprising:
choosing an intra (prediction) coding mode with a minimum value, because in intra prediction coding mode, 35 times of RD cost computation process is performed to decide  the mode of a certain prediction block/unit, since one PU maybe coded with one of 35 intra-prediction modes containing DC, Planar, and 33 angular modes, in order to encode video at the lowest possible bitrate while maintaining a certain level of video quality (para. [0019]).
Moreover, as an additional support, Filippov et al teaches apparatus/method for pre-prediction filtering for use in block-prediction techniques comprising:
intra prediction coding modes, and 33 of them are angular prediction modes including diagonal, vertical, horizontal, and angular modes, wherein the angle of angular prediction modes depends on the index N/value of an angular mode, and this dependency is linear, i.e., a higher value of index mode N indicates a greater value of the prediction angle, wherein minimal and maximum angular mode indexes are denoted by Nmin (a minimum value of the index value) and Nmax (a maximum value of the index value), respectively, and in a particular case of the HEVC/H. 265 standard, Nmin = 2 (a minimum value) and Nmax = 34 (a maximum value), in order to improve prediction techniques, thereby reducing noise influence on the predicted samples of a block (paras. [0122], [0002]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image encoding/decoding method as taught by Park et al to incorporate/combine Heo et al’s teachings as above so that the candidate mode including in the second candidate mode set is derived based on the maximum value and the minimum value of the intra prediction mode of the left block adjacent to the current block and the intra prediction mode of the upper block adjacent to the current block, when the intra prediction mode of the left block and the intra prediction mode of the upper block are not equal to each other, wherein the candidate mode included in the second candidate mode set is derived by adding 1 or 2 to the maximum value or the minimum value, or derived by subtracting 1 or 2 from the maximum value or the minimum value, wherein, in response to the index value of the intra prediction mode of the upper block adjacent to the current block being larger than the index value of the intra prediction mode of the left block adjacent to the current block, the maximum value is the Index value of the intra prediction mode of the upper block adjacent to the current block and the minimum value is the index value of the intra prediction mode of the left block adjacent to the current block, as a matter of an alternative embodiment and/or a design preference/choice, in order to acquire a more accurate intra-prediction mode by generating a candidate mode list from an intra prediction mode of a neighboring block of a current block and improve coding efficiency of the intra prediction of the current block, to improve prediction techniques, thereby reducing noise influence on the predicted samples of a block, and to encode video at the lowest possible bitrate while maintaining a certain level of video quality. 
Regarding claims 5 and 15 , Park et al discloses, wherein in the case the intra prediction mode of the current block is included in neither the first (DC mode) candidate mode set nor the second (planar mode) candidate mode set, the candidate mode selecting information (according to intra prediction modes) indicates a candidate mode among candidate modes included in the third candidate mode set (horizontal mode, vertical mode) (paras. [0011-0016], [0091-0094]).
Regarding claim 7 and 17, Park et al discloses the second candidate mode set as discussed above.
Furthermore, Heo et al teaches a decoder comprising generating the candidate mode set/list of the current block on the basis of the intra prediction mode from the spatial neighboring block of the current block comprising acquiring disparity vector further comprising depth data that represent the minimum value and the maximum value for the current block in a view as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image encoding/decoding method as taught by Park et al to incorporate/combine Heo et al’s teaching as above so that the second candidate mode set comprises a mode corresponding to the maximum value and a mode corresponding to the minimum value for substantially the same reasons/rational as discussed above.

Conclusion
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Park (2015/0222891 A1), Image decoding method using intra prediction mode.
B)	KIM et al (2013/0170546 A1), Method/apparatus of adaptive intra prediction mode encoding.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483